Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	In response to application filed on 3 June 2020.   This application is continuation of multiple applications with earliest application 13/248,953 now patent 9,203,613 filed on 29 September 2011.  Claims 1-15 are pending.
REASONS FOR ALLOWANCE
2.	Claims 1-15 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art of record does not teach: “ A computer-implemented method, comprising: generating a signing key by performing at least: …deriving, based at least in part on the region key and information indicating a service to which use of the signing key is to be restricted, a service key whose use is restricted to the date, the region, and the service; obtaining, at the computer system of the service, a canonicalized message from the client device and a first digital signature; deriving, at the computer system of the service, a second digital signature based at least in part on the canonicalized message and the signing key…”

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.


 
9,203,613
9,954,866
10,921,238
16/892,197
A computer-implemented method for managing access to one or more computing resources of a computing resource provider, the one or more computing resources of the computing resource provider being part of a logical grouping of computing resources in a key zone of a plurality of key zones, the method comprising: under the control of one or more computer systems configured with executable instructions, obtaining, from a central key authority, a session key corresponding to the key zone, the session key having been generated by at least applying a hash-based message authentication code function to a secret 





The present application is directed to a different invention than the parent application and the other continuations.  The present invention is directed to generating a signing key whereas patent 9,203,613 is directed to a method for managing access to resources.  Patent 9,954,866 is directed to receiving a delegation request and generating a session key.  Patent 10,721,238 is directed to st cryptographic key and a plurality of restriction identifiers to derive a second cryptographic key.  Although the present application claims contains many of the elements in the previous filed applications.  Likewise many of the features of could be considered an obvious variation such as generating a signing key could be termed am obvious variation of deriving a second cryptographic key. The following features and methods that are in the present application’s independent claims are not present in the previously filed applications and are not an obvious variation to the claim elements.  Below is a brief  list of these claim elements: 
“deriving based at least in part on the date key and information indicating a region in which use of the signing key is to be restricted to the date, the region, and the service; obtaining, at the computer system of the service, a canonicalized message from the client device and a first digital signature”

In addition to the patents shown in the table above there are multiple related patents and patent applications by Amazon Technologies with key derivation techniques a terminal disclaimer was filed in 13/248,953 to 13/248,973 now patent 9,197,409.  A detailed search was performed on the 9,203,613 patent, continued applications as well as the related patents the prior patents did not claim the novel features above or an obvious variation.  Therefore a terminal disclaimer is not necessary with this application.

Conclusion

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        15 January 2022